Cite as 2015 Ark. App. 25

                 ARKANSAS COURT OF APPEALS
                                          EN BANC
                                        No. CV-14-968


                                                   Opinion Delivered   January 21, 2015
BOBBY H. WEATHERFORD ET AL.
                  APPELLANTS                       APPEAL FROM THE WHITE
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CV-2009-241]
V.
                                                   HONORABLE TOM HUGHES,
                                                   JUDGE

ARKANSAS RECLAMATION CO.,                          APPELLEE’S MOTION TO DISMISS
LLC, ET AL.                                        DENIED WITHOUT PREJUDICE;
                   APPELLEES                       REMANDED TO THE TRIAL
                                                   COURT



                                       PER CURIAM

       Separate appellee Arkansas Reclamation Co., LLC, has filed a motion to dismiss

appellants’ appeal, alleging that the trial court erroneously extended the time for appellants to

file their record in this court. We deny the motion to dismiss at this time and instead grant

appellee’s alternative request that the matter be remanded to the trial court.

       Appellants filed their notice of appeal in this case on May 9, 2014. Therefore, absent

an order from the trial court extending the time, the record was due to be filed in this court

on or before August 7, 2014. Ark. R. App. P.–Civ. 5(a). On August 4, appellants moved

the trial court to extend the time to lodge the record. On August 6, the trial court entered

an order granting the motion. Appellee takes issue with both the contents of the court’s order

and the circumstances underlying it.
                                  Cite as 2015 Ark. App. 25

       Arkansas Rule of Appellate Procedure–Civil 5(b)(1) provides as follows:

       (b) Extension of time.

       (1) If any party has designated stenographically reported material for inclusion in the
       record on appeal, the circuit court, by order entered before expiration of the period
       prescribed by subdivision (a) of this rule or a prior extension order, may extend the
       time for filing the record only if it makes the following findings:

       (A) The appellant has filed a motion explaining the reasons for the requested extension
       and served the motion on all counsel of record;

       (B) The time to file the record on appeal has not yet expired;

       (C) All parties have had the opportunity to be heard on the motion, either at a hearing
       or by responding in writing;

       (D) The appellant, in compliance with Rule 6(b), has timely ordered the
       stenographically reported material from the court reporter and made any financial
       arrangements required for its preparation; and

       (E) An extension of time is necessary for the court reporter to include the
       stenographically reported material in the record on appeal or for the circuit clerk to
       compile the record.

Strict compliance with the rule is required. Winrock Grass Farm, Inc. v. Metropolitan National

Bank, 373 Ark. 515, 284 S.W.3d 521 (2008). The granting of an extension is not a mere

formality. Id. Where a trial court’s order of extension fails to make each of the findings

required under the rule, we may remand for the court to determine compliance. Marston v.

Taylor, 2014 Ark. 56, 431 S.W.3d 309; Winrock Grass Farm, Inc., supra.

       Here, the trial court’s extension order fails to comply with Rule 5(b)(1) because it

contains no findings on two of the required elements. Specifically, the order is silent

regarding that part of Rule 5(b)(1)(A) that requires that the motion for extension be served

on all counsel of record and regarding Rule 5(b)(1)(C), which requires that all parties be given

                                               2
                                  Cite as 2015 Ark. App. 25

the opportunity to be heard on the motion at a hearing or by responding in writing. Appellee

claims that it had no opportunity to respond to the motion; appellants deny that allegation.

Because the order fails to make all of the necessary findings, we remand the matter for the trial

court to determine compliance. The trial court shall determine whether the requirements of

the rule were complied with at the time that the original motion for extension of time was

filed and granted. South Flag Lake, Inc. v. Gordon, 374 Ark. 138, 286 S.W.3d 146 (2008).

The court should not permit the parties the opportunity to correct any deficiencies but instead

should make a finding on the outstanding issues as if the findings were being made at the time

of the original motion. Id. An order reflecting the trial court’s findings should then be

returned to this court. Id.

       Appellee’s motion to dismiss denied without prejudice; remanded to the trial court.

       Lightle, Raney, Streit & Streit, LLP, by: Susannah Streit, for appellants.

       Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: Alex T. Gray and Brian A.

Pipkin, for appellee.




                                                3